DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 This Action is non-final and is in response to the claims filed November 29, 2021 and entered with the RCE filed December 22, 2021. Claims 1-20 are currently pending, of which claims 1, 3, 6, 7, 9, 10, 13, 14, and 16-20 are currently amended.

Response to Arguments
Specification 
Applicant has amended the title and this title has been accepted and entered. Therefore, the previous objection to the Specification has therefore been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot. Specifically, Applicant argues that the amendments regarding the touch and drag operation distinguish over the multi-touch input of Cho. See Remarks 13-14. Furthermore, Applicant argues that the content of the first window as now claimed is not taught by Hunt. See Id. at 15. Finally, Applicant argues that the automatic playing of the short video is not taught by any of the cited art. See Id. at 19.
These arguments are moot and new references Donoghue and Cormican have been introduced to teach the amended features of the claims. Cho, Hunt, and Jain no longer are cited to teach limitations of the independent claims. Hunt and Jain have been removed entirely, but Examiner encourages Applicant to maintain awareness of their teachings when contemplating futures responses. Cho remains a teaching reference for its various structures/objects for the media posters and previews of Donoghue/Cormican to apply to.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Drawings
The drawings (Figs. 1A–1C, 3A–9B-2, 11A-1–12, and 14A–14B) are objected to because they are all photocopies or screenshots that did not translate well for black and white line drawings, causing numerous legibility issues. Numerous posters of actual copyrighted and trademarked movies appear in the drawings, with legibility issues based on their conversion to black and white. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “short video” and the term “short” is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered to be “short” as opposed to another length. Alternatively, it is unclear if this is meant to merely be a qualifier to describe the video, like “first” or “second” video or something of that nature. Therefore, the metes and bounds of the claim cannot be determined. Claims 9 and 16 recite similar language and are therefore rejected for at least the same reasons therein.
Claims 2-8, 10-15, and 17-20 are rejected based on their dependency from an above-rejected claim.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donoghue (U.S. Publication No. 2012/0291056) and further in view of Cormican et al. (U.S. Publication No. 2018/0199110; hereinafter “Cormican”).
As per claim 1, Cho teaches an information display method implemented by a terminal, wherein the information display method comprises:
displaying a plurality of posters in a first display area of a screen of the terminal; receiving a first user input that selects a poster from the plurality of posters, [wherein the first user input includes a touch and hold operation] (See Cho Figs. 7B-7C and paras. [0136-137]: receiving user selection of particular content items/objects See Donoghue Figs. 2-4 and para. [0058]: displaying list of media assets on filmstrip 240 with various posters 246); 
displaying, in response to the first user input, a first window as a pop up on a portion of the plurality of posters in the first display area, wherein the first window displays video introduction information corresponding to a target video is represented by the poster, and wherein the video introduction information includes image information, and wherein the image information includes a short video and a static poster; and automatically playing the short video after the first window is displayed (See Donoghue Figs. 3, 6, and 7, Table 2, and paras. [0061] and [0079-81]: “By navigating to the poster art 246 for an asset in the movie cart, and pressing a selection button on a remote control input device (not shown), the user can display an information screen, as shown in FIG. 6, for the asset. From the information screen 600 of FIG. 6, the exemplary interface automatically previews the assets saved in the user's movie cart, beginning with the selected asset.” Here, the user has selected the specific asset to be previewed, with poster art 246 being one of many potential videos that can be popped up to show the information while also beginning the video preview; Table 2 and para. [0085]: these assets can be overlays, which, under the broadest reasonable interpretation, are popups).
However, while Donoghue allows the user to select posters to trigger the additional information and preview, Donoghue does not explicitly teach wherein the first user input includes a touch and hold operation.
Cormican teaches this limitation of the claim (See Cormican paras. [0020] and [0051]: press and hold gesture to manipulate media content (such as television channels in an EPG) and allowing for the previewing of content).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the media navigation of Donoghue with the gesture input of Cormican. One would have been motivated to combine these references because both references disclose users navigating and selecting media content, and Cormican enhances the user experience of Donoghue by providing additional, intuitive inputs that can be applied to smaller form factors of devices, like mobile phones. This increases the accessibility of the system of Donoghue while making the user’s interactions seamless and simple (See Cormican paras. [0017-18]).

As per claim 2, Donoghue/Cormican further teaches wherein the video introduction information comprises at least one of text information describing the target video, image information introducing the target video, or voice information introducing the target video (See Donoghue Fig. 6 and paras. [0081-82]: numerous information associated with the target video, including the title, rating, credits, etc.).

As per claim 9, the claim is directed to a graphical user interface implementing the same or similar features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Donoghue teaches a graphical user interface comprising instructions on a terminal device comprising a display, a processor, and a user input apparatus, wherein the graphical user interface that when executed by the processor causes the graphical user interface to be displayed on a first display area of the display, and wherein the processor causes the terminal device to be configured to implement the features of said method (See Donoghue paras. [0050-52]).

As per claim 16, the claim is directed to a terminal implementing the same or similar features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Donoghue teaches a terminal comprising: a display comprising a screen and configured to display a plurality of posters in a first display area of the screen; a user input apparatus coupled to the display and configured to implement the features of said method (See Donoghue paras. [0050-52]).

Claims 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donoghue/Cormican as applied above, and further in view of Cho et al. (U.S. Publication No. 2010/0315417; hereinafter “Cho”)
As per claim 3, Donoghue/Cormican further teaches wherein the target video comprises N videos represented by N posters selected through the first user input, [wherein the first window is a floating window] comprising N pages, wherein the N pages separately display video introduction information corresponding to the N videos, and wherein N is a positive integer greater than 1, wherein the information display method further comprises displaying a page of the N pages in the pop up in the first display area, wherein the page comprises a current page of [the floating window], and wherein the current page is in the N pages and occupies a largest display area on the screen (See Donoghue Figs. 3 and 6 and paras. [0058], [0065], [0085], and Table 2: multiple movie poster previews that can be scrolled through and selected for the appropriate preview overlay. The preview is the largest image on the screen and the focal point based on the user selection of the poster on the filmstrip 240).
However, while Donoghue teaches the filmstrip and the navigation of various “pages”, Donoghue does not explicitly teach wherein the first window is a floating window, nor does Donoghue teach the floating window generally.
Cho teaches these limitations of the claim (See Cho Figs. 7B-7C, 9A-9B, 12A-12D, 19A-19B, and paras. [0136-137], [0151-153], [0170], and [0206-207]: user can assign objects to the three-dimensional polyhedral object that is “floating” on the display, including video files, and can rotate to view various facets of the object with different media content thereon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the media navigation of Donoghue/Cormican with the window/object of Cho. One would have been motivated to combine these references because both references disclose users navigating and selecting media content, and Cho enhances the user experience by providing additional unique ways to navigate and view the media information of Donoghue/Cormican. This allows a lot of information to be displayed and navigated through on smaller devices as well with intuitive navigation and display modes.

As per claim 4, Donoghue/Cormican/Cho further teaches wherein the page of the N pages further comprises a page before or after the current page (See Donoghue Figs. 3 and 6 and paras. [0058], [0065], [0085], and Table 2: multiple movie poster previews that can be scrolled through and selected for the appropriate preview overlay. This includes going forward and backwards to go to the next or previous asset in the list, and thus, a page in the list; see also Cho Figs. 8F, 9A, 9B, 14A-14E and paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content)

As per claim 5, while Donoghue/Cormican teaches the filmstrip list of media objects (See Donoghue Fig. 2 and para. [0055]), Donoghue/Cormican does not explicitly teach wherein the N pages are arranged in at least one of the following arrangement forms: on N side faces of a prism; on a circumference surface of a cylinder; or in a form of dominoes.
Cho teaches these limitations of the claim (See Cho Figs. 8F, 9A, 9B and paras. [0151-153]: different media contents on different facets of a polyhedron; para. [0128]: can also be a circular cylinder as a polyhedral shape).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Donoghue/Cormican with the teachings of Cho for at least the same reasons as discussed above in claim 3.

As per claim 6, Donoghue/Cormican further teaches receiving a second input acting on [the floating window]; and switching and displaying, in response to the second input, the page of the N pages before or after the current page as a new current page of [the floating window] (See Donoghue para. [0065]: “While a preview is playing in preview window 348, the user may undertake a variety of actions relevant to the media asset associated with the preview, or to select among previews. In the exemplary system, the user may advance to a preview of the next asset in the list…The user may additionally jump to the preview for any other asset in the list by navigating through the filmstrip 240 to highlight the poster art 246 associated with the desired asset…” Therefore, these pages can be navigated and new pages can be associated with the overlaid window See Cho Figs. 8F, 9A, 9B, 14A-14E and).
However, while Donoghue/Cormican teaches the filmstrip and the navigation of various “pages”, Donoghue/Cormican does not explicitly teach wherein the first window is a floating window, nor does Donoghue/Cormican teach the floating window generally.
Cho teaches these limitations of the claim (See Cho Figs. 7B-7C, 9A-9B, 12A-12D, 19A-19B, and paras. [0136-137], [0151-153], [0170], and [0206-207]: user can assign objects to the three-dimensional polyhedral object that is “floating” on the display, including video files, and can rotate to view various facets of the object with different media content thereon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Donoghue/Cormican with the teachings of Cho for at least the same reasons as discussed above in claim 3.

As per claim 7, Donoghue/Cormican further teaches wherein the second input comprises at least one of a touch operation acting on [the floating window], a motion sensing operation on [the floating window], or an operation of holding the terminal to perform a first movement (See Donoghue paras. [0065], [0085] and Table 2: inputs to change focal asset that is being played back/previewed, including the various inputs associated with the “Listing of Media Asset Poster-art Thumbnail Images” in the Table 2, as well as “using the sweeping gesture motion to ‘fling’ in the left or right direction, which is a type of motion sensing of the interaction on the window; see also Cormican paras. [0020-23]: touchscreen gestures).
However, while Donoghue/Cormican teaches the filmstrip and the navigation of various “pages”, Donoghue/Cormican does not explicitly teach wherein the first window is a floating window, nor does Donoghue/Cormican teach the floating window generally.
Cho teaches these limitations of the claim (See Cho Figs. 7B-7C, 9A-9B, 12A-12D, 19A-19B, and paras. [0136-137], [0151-153], [0170], and [0206-207]: user can assign objects to the three-dimensional polyhedral object that is “floating” on the display, including video files, and can rotate to view various facets of the object with different media content thereon; Additionally, Cho also teaches a variety of inputs at paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content. This input can be made via a touch and/or drag input on one facet to change to another adjacent one; para. [0137]: for the first input, a user can use touch and drag motions as well).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Donoghue/Cormican with the teachings of Cho for at least the same reasons as discussed above in claim 3.

As per claim 8, while Donoghue/Cormican teaches the filmstrip list of media objects (See Donoghue Fig. 2 and para. [0055]), Donoghue/Cormican does not explicitly teach wherein the first movement comprises at least one of the following: rotating the terminal along an axis of a prism when the N pages are arranged on the N sides of the prism; rotating the terminal along an axis of a cylinder when the N pages are arranged on the circumference surface of the cylinder; or tilting the terminal in a direction in which dominos collapse in a chain when the N pages are arranged in the form of dominoes.
Cho teaches these limitations of the claim (See Cho Figs. 8F, 9A, 9B, 12A-12D, 14A-14E and paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content. This input can be made via a touch and/or drag input on one facet to change to another adjacent one; paras. [0126], [0152], and [0170]: rotate about an x-, y-, or z-axis).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Donoghue/Cormican with the teachings of Cho for at least the same reasons as discussed above in claim 3.

As per claims 10-15, the claims are directed to a graphical user interface implementing the same or similar features as the method of claims 3-8, respectively, and are therefore rejected for at least the same reasons therein.

As per claims 17 and 18-20, the claims are directed to a terminal implementing the same or similar features as the method of claims 3 and 6-8, respectively, and are therefore rejected for at least the same reasons therein.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dziuk (U.S. 2017/0024093) discloses touch interactions with media content, including long-pressing content to view additional information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145